Name: Commission Regulation (EEC) No 3342/89 of 7 November 1989 re-establishing the levying of customs duties on synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning, products of category 55 (order No 40.0550), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 89 Official Journal of the European Communities No 1 323/9 COMMISSION REGULATION (EEC) No 3342/89 of 7 November 1989 re-establishing the levying of customs duties on synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning, products of category 55 (order No 40.0550), originating in Mexico, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning, products of category 55 (order No 40.0550) originating in Mexico, the relevant ceiling amounts to 57 tonnes ; Whereas on 22 May 1989 imports of the products in question into the Community, originating in Mexico, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1 989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products inquestion once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1989, the levying of custm duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community ad orginating in Mexico : Order No Category(unit) CN code Description 40.0550 55 (tonnes) 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, including waste, carded or combed or otherwise processed for spinning Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12 . 1988, p. 83 .